Exhibit 10.1


 
STATE OF CONNECTICUT
 

PUBLIC UTILITIES REGULATORY AUTHORITY
TEN FRANKLIN SQUARE
NEW BRITAIN, CT 06051






DOCKET NO. 16-07-0916-07-09
APPLICATION OF CONNECTICUT WATER SERVICE, INC. AND THE HERITAGE VILLAGE WATER
COMPANY FOR APPROVAL OF CHANGE OF CONTROLAPPLICATION OF CONNECTICUT WATER
SERVICE, INC. AND THE HERITAGE VILLAGE WATER COMPANY FOR APPROVAL OF CHANGE OF
CONTROL









December 5, 2016


By the following Commissioners:




John W. Betkoski, III
Michael A. Caron
 
 
 
Lead Staff: M. Szul
Legal Advisor: T. Caruso









DECISION















--------------------------------------------------------------------------------





TABLE OF CONTENTS


I.INTRODUCTION    1
A.Summary    1
B.Applicants’ Proposal    1
C.Conduct of the Proceeding    2
D.Parties and Intervenors    2
E.Public Comment    3
II.Authority ANALYSIS    3
A.The Town of Southbury Right of First Refusal    3
B.Pomperaug River Watershed Coalition, Southbury and CWS Meetings    4
C.Engineering    5
1.Current Status of HVWC    5
2.Current Status of CWS    6
3.Capital Improvements to HVWC    7
4.Non-Revenue Water    8
5.Rules and Regulations of the Heritage Village Water Company    8
D.Rate Impact of Acquisition    9
E.Purchase Price, Stock for Stock Merger and Acquisition Premium    10
1.Financial Suitability and Responsibility    13
F.CWS Suitability to Acquire HVWC    18
1.Financial, Technological and Managerial Suitability    18
2.Safe, adequate and reliable service to the public    18
3.Summary    19
G.Section 16-47 Request For Change of Control    19
H.Customer Service    19
III.Findings of Fact    20
IV.Conclusion and Orders    24
A.Conclusion    24
B.Orders    24















--------------------------------------------------------------------------------


Docket No. 16-07-09
 
Page 1





DECISION




I.INTRODUCTION


A.    SUMMARY


In this Decision, the Public Utilities Regulatory Authority approves the
Heritage Village Water Company and Connecticut Water Service, Inc. request for
approval of a change of control of the Heritage Village Water Company. The
Public Utilities Regulatory Authority approves a purchase price of $20.9
million, which reflects $16.1 million in a stock for stock merger and $4.8
million in debt of Heritage Village Water Company. After the transaction, the
Heritage Village Water Company will become a direct, wholly-owned subsidiary of
Connecticut Water Service, Inc.


B.    APPLICANTS’ PROPOSAL


Pursuant to §16-47 of the General Statutes of Connecticut (Conn. Gen. Stat.),
Connecticut Water Service, Inc. (CWS or Company) and the Heritage Village Water
Company (HVWC or Heritage together, the Applicants) filed on July 7, 2016, a
joint application (Application) with the Public Utilities Regulatory Authority
(Authority or PURA), requesting approval of a change of control of HVWC via a
stock for stock exchange in which CWS will acquire 100% of the issued and
outstanding common shares of HVWC, in accordance with an Agreement and Plan of
Merger (Agreement) dated May 10, 2016. HVWC will maintain its current name and
will become a sister company to the Connecticut Water Company (CWC) and the
Maine Water Company, and become a wholly-owned subsidiary of CWS. The
acquisition of HVWC will be executed through a stock for stock merger
transaction valued at approximately $16.1 million. The acquisition reflects a
total enterprise value of approximately $20.9 million, including the assumption
by CWS of approximately $4.8 million debt of HVWC. The acquisition will not
affect the rates or service for any of HVWC customers until Heritage files its
next general rate increase. Application, pp. 2, 3 and 4. The Rules and
Regulations of the Heritage Village Water Company will not change as they were
approved in the Authority’s April 29, 2015, Decision in Docket No. 14-11-07,
Application of Heritage Village Water Company to Amend Rate Schedules (2015 Rate
Decision). Tr. 9/16/16, pp. 90 and 91. The distribution system is approximately
50 years old and the existing mains are not expected to need replacement in the
immediate future. Tr. 9/16/16, pp. 83, 84 and 88 – 90. Thus, the Water
Infrastructure and Conservation Adjustment (WICA) program will not be introduced
to HVWC’s distribution system.


CWS is a holding company as defined in Conn. Gen. Stat. §16-47. CWC is a public
service company, as defined by Conn. Gen. Stat. §16-1(a)(3) and HVWC is a water
company, as defined by Conn. Gen. Stat. §16-1(a)(6). HVWC is a regulated water
company under the Authority’s jurisdiction. Application, pp. 6, 11 and 12. Upon
completion of the merger, HVWC customers will remain customers of Heritage.
Application, p. 4.


HVWC will remain subject to the Authority’s jurisdiction post acquisition and it
will continue to provide safe, adequate and reliable service to the public
through its plant,





--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 2





equipment and way of operations. The change of control is in the public interest
because it will provide benefits to both CWS’ subsidiaries, the CWC’s and HVWC’s
customers, will increase the reliability and adequacy of water service, reduce
costs through economies of scale, operating expenses and improve customer
service. Application, p. 2.


C.    CONDUCT OF THE PROCEEDING


By Notice of Inspection dated August 25, 2016, the Authority scheduled an
inspection on September 29, 2016. By Notice of Rescheduled Inspection dated
August 31, 2016, the inspection was moved to September 8, 2016, but this
inspection was canceled. By second Notice of Rescheduled Inspection dated
September 1, 2016, the inspection was conducted on September 15, 2016, of the
Heritage Village Water and Wastewater plants and facilities.


By Notice of Hearing dated September 7, 2016, the Authority held an evidentiary
hearing on September 16, 2016, at the PURA offices, Ten Franklin Square, New
Britain, CT. A hearing for public comment only was held on September 27, 2016,
in the Sarah Cooke Hall Activities Building, 11 Heritage Way, Southbury,
Connecticut and continued at 6:00 p.m. that day in the Southbury Town Hall 501
Main Street South, Southbury, Connecticut. The Authority scheduled continued
evidentiary hearings on September 27 and 30, 2016, at its offices. By Notice of
Canceled Hearing dated September 26, 2016, these hearings were canceled. A Late
Filed Exhibit hearing scheduled for October 14, 2016, was cancelled on October
13, 2016.


By Notice of Close of Hearing dated November 14, 2016, the Authority closed the
record in this proceeding.


On November 22, 2016, the Authority issued a proposed final draft Decision in
this matter. All Parties and Intervenors were provided the opportunity to submit
written exceptions and to present oral arguments on the proposed final draft
Decision.


D.
PARTIES AND INTERVENORS



The Public Utilities Regulatory Authority recognized Connecticut Water Service,
Inc., 93 West Main Street, Clinton, CT 06413; The Town of Southbury, 501 Main
Street South, Southbury, CT 06488; The Heritage Village Water Company, 465
Heritage Road, Southbury, CT, 16488; the Office of Consumer Counsel; Ten
Franklin Square, New Britain, CT 06051-2655; and the Commissioner of the
Department of Energy and Environmental Protection, 79 Elm Street, Hartford,
CT 06106, as Parties to the proceeding.


Heritage Village Master Association and Pomperaug River Watershed Coalition were
designated as Intervenors.






E.
PUBLIC COMMENT








--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 3





By letter dated August 10, 2016, the Authority requested CWS to submit a draft
Customer Notice pursuant the requirements of Conn. Gen. Stat. §16‑19(a) to be
sent to HVWC customers. The Authority required the Customer Notice to contain
the date, time and location of all scheduled hearings, as well as information
regarding the potential billing impact on current Heritage customers if the
proposed acquisition were approved. CWS filed its Customer Notice with the
Authority on August 23, 2016, thus was subsequently approved on September 7,
2016.


During the two public hearings on September 27, 2016, approximately 110 people
attended. Of this total, 11 people provided comments.


Most customers that spoke were not opposed to the Application, but expressed
concern regarding water supply and drought situations. Some customers questioned
the possibility of individual meters and water conservation. Tr. 9/27/16, pp. 21
and 22, 32-37. The Pomperaug River Watershed Coalition (PRWC) a nonprofit
organization for the purpose of safeguarding water resources within the 90
square mile Pomperaug River watershed, discussed concerns associated with
relying on the Pomperaug aquifer. PRWC requested that the Authority consider
four current issues affecting the aquifer as well as the planning of future use
of the watershed. These issues included the planned construction of the Towantic
power plant in Oxford that could potentially require large quantities of water;
the CWS interconnection with HVWC that has the potential to minimize current
HVWC demands from the Towantic facility as well as providing water to the HVWC
system during periods of critical stream flow and ground water levels; current
water conservation plans, such as metering non-metered accounts as well as
offering new customer incentives to reduce water demands and groundwater and
stream flow concerns affecting the watershed. Tr. 9/27/16, pp. 72 and 73.


The Authority also received five letters regarding the Application. The letters
focused on water quality, the ongoing drought, water conservation and possible
future rate increases.


II.    AUTHORITY ANALYSIS


A.    THE TOWN OF SOUTHBURY RIGHT OF FIRST REFUSAL


The 1969 Connecticut Special Acts No. 110 (Special Act) created and incorporated
the HVWC as a specially chartered Connecticut corporation. The Special Act
stated that should HVWC receive a bona fide offer for its sale which it intends
to accept, it shall give notice to the Town of Southbury (Southbury). Southbury
may, within 90 days, after receipt of that notice, exercise its right to
purchase HVWC on the same terms and conditions as the pending CWS transaction.
Therefore, Southbury was granted Right of First Refusal to purchase HVWC.
Southbury Petition dated July 7, 2016, Exhibit A.


Southbury received notice of the transaction on May 10, 2016, which started the
statutory 90-day right of first refusal period. CWS Response to Motion No. 1.
Southbury requested an extension of time and on August 5, 2016, the Superior
Court for the Judicial District of Waterbury entered an Order granting Southbury
an extension of time until





--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 4





November 14, 2016, by which to exercise the right of first refusal. As of
November 16, 2016, HVWC has received no offer from Southbury. Heritage letter
dated November 16, 2016.


The transaction between the Applicants is structured as a non cash transaction.
The HVWC’s shareholders will exchange shares of their stock for CWS’ stock worth
approximately $16.1 million. CWS will also assume HVWC’s debt of approximately
$4.8 million worth. After the merger, HVWC charter provisions will remain
intact. The surviving corporation will be HVWC which will become a direct,
wholly-owned subsidiary of CWS. Application, Exhibit A.2, p. 3.


Southbury also indicated its interest in protecting and preserving of the
Pomperaug River Water Basin as HVWC is authorized to construct, repair, maintain
and use reservoirs, drilled wells construct canals or aqueducts or pipes as be
necessary. Southbury Petition dated July 21, 2016, pp. 2 and 3, Motion No. 1.
Southbury had right of first refusal. Those rights lapsed when Southbury failed
to exercise them within the allowable timeframe. Heritage letter dated November
16, 2016.


B.
POMPERAUG RIVER WATERSHED COALITION, SOUTHBURY AND CWS MEETINGS



The PRWC is concerned with the Pomperaug River water basin resources because the
Pomperaug River and its major tributaries, the Nonnewaug and Weekeepeemee
Rivers, are not supporting aquatic life due to low stream flows. The low stream
flow might be severe in times of drought. The PRWC acknowledged that existing
issues are beyond the control of HVWC and CWS but believed they should be
discussed during the acquisition process. Therefore, PRWC arranged meetings to
discuss the Pomperaug River as a water resource, water customers’ needs, water
planning action, and existing interconnection at Judd Road in western
Middlebury, customers’ water demands on the Pomperaug River, the Towantic Power
Plant in Oxford (TPPO) and its water demands, water conservation and water use
reduction program. These issues require more discussion; therefore, CWS will
continue to meet with the PRWC and Southbury. The PRWC and CWS stated that these
meetings have been informative and have advanced the process of fulfilling
groundwater and stream flow protection planning strategies. PRWC Letter dated
September 15, 2016; Tr. 9/16/16, pp. 79-81.


The PRWC requested that the Authority identify water conservation among Heritage
and revise emergency contingency plan (ECP). PRWC Written Exceptions, p. 2. The
updated water supply plan (WSP) requires the company to include water
conservation as well as ECP. The Authority will review those issues in the
HVWC’s updated WSP. The PRWC also requested that the Authority order CWS to meet
with PRWC and Southbury at least quarterly during the first year of operation
and to provide PRWC the opportunity to collaborate on the development of a
long-term operation plan that seeks to mitigate the impacts on the Pomperaug
River while meeting the public water supply needs of HVWC and CWC customers. The
PRWC also requested that HVWC develop an agreement that will define the TPPO
water needs. Id. The Authority finds that those issues have been discussed
during PRWC, Southbury and CWS meetings and will continue to be discussed





--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 5





in future meetings. Tr. 9/16/16, pp. 79-81. Therefore, the Authority deems that
PRWC’s request for an order to not be necessary.


The PRWC also requested that the Authority recognize the critical importance of
the HVWC’s wastewater system operation. Although the wastewater system is not
discussed in this Decision, PURA recognizes its importance to the environment.
CWS has knowledge of HVWC’s systems and its operations and is currently
maintaining Heritage operations and will continue to manage the wastewater
system after acquisition. As a current operator of the HVWC system, CWS proved
its understanding of complex water and wastewater operations and regulations.
Therefore, the Authority is of the opinion that CWS will continue to provide
safe, adequate and reliable services for the HVWC water and wastewater
operations.


C.
ENGINEERING



1.    Current Status of HVWC


HVWC is located in Southbury, CT. Application, Exhibit A.1, p. 4. HVWC
construction started in late 1960 and was completed around 1977. Tr. 9/16/16,
pp. 83 and 84. HVWC provides water service to the towns of Southbury, Middlebury
and Oxford. The HVWC system serves currently 4,844 water customers and 3,040
wastewater customers with net utility plan of $28.1 million. Application,
Exhibit A.1, p. 4; Exhibit EWT-1. Currently, of 4,844 water customers 2,392 are
metered service customers. Response to Interrogatory EN-5. HVWC’s water and
wastewater system is managed by CWC’s professional manager. Application, Exhibit
D, p. 306; Response to Interrogatory EN–21; Tr. 9/16/16, pp. 91-93. HVWC’s
distribution system consists of over 421,968 feet, (about 80 miles) of
transmission and distribution water mains, ranging in size from 2-inch to
16-inch of transite, cast and ductile iron, polyvinyl chloride (PVC), permastran
(fiber glass) and copper K pipe. Response to Interrogatory EN-3, Exhibit EN-3,
p. 6.


Currently the HVWC water system has an available water supply of 2.54 million
gallons per day (mgd), which includes 0.5 mgd supply from the existing
interconnection between HVWC and CWC. Application, Exhibit A.3, p. 6. The water
distribution system is supplied by five active wells from the Pomperaug Aquifer
located within the Heritage Village Country Club in Heritage Village. The total
well field pumping capacity, of the five active wells is 1,810 gallons per
minute (gpm) (2.606 mgd). Department of Energy and Environmental Protection’s
(DEEP) Diversion Registration authorizes the HVWC to divert up to 2.052 mgd from
its wells. Response to Interrogatory EN-17. The maximum daily demand (MDD) water
production between 2011 through 2015 fluctuated between 1,663,485 gpd –
1,879,823 gpd. The highest MDD of 1,879,823 gpd was in 2011 and the lowest MDD
of 1,663,485 gpd was in 2014. Response to Interrogatory EN-19. The water system
has one inactive well which is considered an emergency well with an estimated
yield of 225 gpm (0.324 mgd). The water is chemically treated and has four
chemical pumps, three in use and one spare. Response to Interrogatory EN‑3,
Exhibit EN-3, pp. 2 and 3.







--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 6





To supply water to high elevation service areas, the HVWC uses three pump
stations: East Hill, Peck Lane and Church Road. The East Hill and the Peck Lane
pump stations have four pumps each. The Church Road station has two pumps. The
HVWC also has three generators. The system has two water storage tanks located
in Heritage Village and in Middlebury. The Heritage Village tank serves low
pressure zone customers and the Middlebury tank serves high pressure zone
customers. Response to Interrogatory EN‑3, Exhibit EN-3, pp. 4 and 5.


The HVWC received an Order, DWS13‑130-024, from the Department of Public Health
(DPH) for overdosed chemical at the Heritage Water Treatment Plan. The chemical
overdose caused a burning sensation on the customer’s skin. Response to
Interrogatory EN-8, DPH Order dated March 25, 2013, p. 2. The HVWC resolved the
problem and the DPH Order was closed on September 12, 2013. Response to
Interrogatory EN‑8, DPH letter dated September 12, 2013. The HVWC also received
a Notice of Violation (NOV), from the DEEP on March 5, 2014, for violating
Section 22a‑430-3(k) and Section 430-3(k)(4) of the Regulations of Connecticut
state Agencies (Conn. Agencies Regs.). The NOV was issued for sewage bypasses
and collection system maintenance. HVWC resolved the issue and the NOV was
closed on May 8, 2014. Response to Interrogatory EN-8, DEEP Closure Letter dated
May 8, 2014. HVWC is currently in compliance with all required regulations.
Response to Interrogatory EN-16. HVWC conducted cross connection surveys in
2013, 2014 and 2015, pursuant to the Regulations of Connecticut State Agencies
(Conn. Agencies Regs.) Section 19-13 B102(f)(2) that meets the requirements of
those regulations. Response to Interrogatory EN-4.


The HVWC has an interconnection with the CWC Naugatuck Water Supply System at
Judd Road in western Middlebury. The DEEP’s General Diversion Permit and the
DPH’s Sale of Excess Water Permit authorizes a transfer up to 0.5 mgd water from
CWC to HVWC. Application, Exhibit A.3, p. 6; Response to Interrogatory EN-17,
Section 3.1 Interconnections; Tr. 9/16/16, pp. 23 and 24. CWS is aware of the
systems' needs. Response to Interrogatory EN-21. CWC has been providing
operations and other support services to the HVWC system for more than a decade.
In 2015, HVWC paid a $237,296 management fee to CWC for the operation of the
system. Application, HVWC 2015 Annual Report, p. 306, line 7. After the change
of control, the management fee will be eliminated and HVWC will be assessed the
cost of CWS staff time. Tr. 9/16/16, pp. 91-93.


2.    Current Status of CWS


CWS is the parent company of CWC. CWC has a long record of providing high
quality drinking water service to families and communities to approximately
92,000 customers in 56 towns across Connecticut. CWC is largely made up of small
and medium size water systems. CWS had total assets of $745.241 million and
operating revenues of $15.052 million as of June 30, 2016. Application, Exhibit
E, pp. 47 and 48; Responses to Updated Interrogatories FI-8 and FI-34. Since
1986, CWS has acquired 58 small water systems serving a total of approximately
14,000 customers. Application, Exhibit A.1, p. 7. Currently, CWS has 192
employees and is the largest domestically based, investor‑owned water company in
Connecticut. Application, Exhibit A.1, p. 3.







--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 7





The transaction will permit CWS to better integrate its existing water supply
resources and future conservation plan. CWS is committed to continue working
with Southbury and PRWC to manage the HVWC water resources, including ways to
promote water conservation among Heritage customers. Specifically, it will
perform a study with Southbury and PRWC of the interactions of water system
operations and the Pomperaug River and to develop a long term operations plan to
mitigate impacts on the Pomperaug, while meeting the public water supply needs
of CWC and HVWC customers. CWS will also work with TPPO on an agreement to
address TPPO water needs and will include the ECP in its updated WSP.


3.    Capital Improvements to HVWC


The HVWC water system is approximately 50-year old. In the past five years, HVWC
made many improvements to its water and wastewater systems and invested $529,516
in the water system alone. Response to Interrogatory EN-9, HVWC, Water Division
Table. The water system is in good condition and no improvements are scheduled
for the next year. Response to Interrogatory EN-10. CWS does not plan to
introduce a WICA program in the HVWC due to low main breaks history. Tr.
9/16/16, pp. 87-89.


The HVWC’s five-year improvement schedule consisted of an update to its water
supply plan for $18,000; well rehabilitation for $25,000 and storage tanks
inspections which was currently completed. The results of the inspection are
discussed below.


The Heritage Village tank and the Middlebury tank were inspected in 2016. The
next inspection for both tanks should be completed in 2021. The Heritage Village
tank requires the following improvements to meet current sanitary requirements:


1.
Extend roof hatch neck a minimum 4-inch above the tank roof and install a new
cover.

2.
Add a rubber duckbill check valve to the end of the pipe.

3.
Repair a steel roof vent coating.

4.
Apply a water proof treatment to the entire roof.



Similarly, the Middlebury tank needs new roof hatches replaced with either
modern rain-proof Bilco hatches or with raised steel hatch necks and covers.
Late Filed Exhibit No. 7.


Based on the above, the Authority will require CWS to provide a schedule for
these repairs.


The HVWC submitted its 20-year improvement schedule which contains well
rehabilitation and/or replacement, new source of supply, additional atmospheric
storage or looping of the water main in Oxford, transmission, pumping, emergency
power generation, storage and treatment improvements and the replacement of
smaller diameter water mains. These improvements will be completed as needed.
The HVWC has not submitted and estimate cost for these improvements, except
$500,000 for additional atmospheric storage or looping of the water main in
Oxford. HVWC also submitted the





--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 8





50-year improvement schedule proposing similar projects to those contained in
the 20-year improvement schedule. Response to Interrogatory EN-12. The Authority
agrees with the proposed improvement schedule.


Based on MDD and available water supply, the HVWC has enough water capacity for
the next five years. However, due to the population growth, the Authority
noticed that CWS will be required an additional water supply source in the next
20 years.


The wastewater system was completely upgraded with a total cost of $11,898,266.
Response to Interrogatory EN-9, HVWC, Sewer Division Table. Therefore, no major
improvements are required.


4.    Non-Revenue Water


Non-revenue water (NRW) is the difference between the volume of water produced
or purchased by a company and the volume of water delivered to its customers.
NRW losses may be due to theft and illegal connections, water used at unmetered
connections, fire hydrant usage, overflowing tanks and leakage within the
distribution system. A company can reduce NRW by implementing leakage management
techniques and main replacement programs.


At a minimum, 85% of the water produced by a water system be used to supply its
customers. Therefore, the Authority requires that a water system should not have
more than 15% NRW, which is the National Association of Regulatory Utility
Commissioners accepted guidelines. It is important that all water companies
continue to initiate supply and demand management techniques to curtail high NRW
levels.


The HVWC provided NRW percentages for 2011, 2012, 2013, 2014 and 2015 as shown
below:


Description
Thousands of Gallons (TG)


2011


2012


2013


2014


2015
Water Production (TG)
362,548
370,574
374,962
376,761
379,817
Water Revenue (TG)
332,290
345,871
342,052
339,081
339,725
 
 
 
 
 
 
% of NRW
8%
7%
9%
10%
11%



Late Filed Exhibit No. 8.


The NRW level of the HVWC water system has been below the Authority’s 15% for
the last five years. Also, HVWC has experienced a low number of main breaks over
the same time period: 2011 – 1, 2012 – 0, 2013 – 1, 2014 – 3 and 2015 -1. Those
have also contributed to low NRW. Late Filed Exhibit No. 8. The Authority
expects CWS to continue to monitor and maintain the required NRW levels.


5.    Rules and Regulations of the Heritage Village Water Company







--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 9





The current HVWC’s Rules and Regulations will not change as they will remain the
same for Heritage’s customers after the acquisition.




D.
RATE IMPACT OF ACQUISITION



Post-acquisition CWC and the HVWC will remain stand‑alone entities under CWS.
The Company is not proposing any changes to the rates or any conditions to the
water or sewer service for the HVWC at this time. The HVWC will retain its
existing water and sewer rates that were approved by the Authority in the 2015
Rate Decision. The HVWC will continue to file its rate applications as a
stand-alone entity unless or until, it is merged into CWC. Furthermore, as long
as CWC and HVWC remain separate companies, each company respective cost of
service study will only be submitted when filing rate applications. Westbrook
PFT, p. 3; Response to Interrogatory RA-1.


As of year ended December 31, 2015, income from the HVWC’s Water and Sewer
Divisions were $1,817,132 and $1,714,788, respectively. The HVWC currently has
2,392 metered customers and 2,452 flat rate customers for a total of 4,844 water
customers, plus 3,040 sewer customers. CWC’s operating revenue for fiscal year
2015 was $78.8 million. CWC is the largest domestically based, investor-owned
water company in Connecticut serving nearly 92,000 customers. Responses to
Interrogatories RA-5 and EN-5; Thornburg PFT, p. 3; Tr. 9/26/16, pp. 28-30.


The HVWC does not have a WICA program and CWS stated that at this time is does
not have enough information to determine if a WICA program would be beneficial
or necessary for HVWC to institute. Therefore, the HVWC would not be assessing a
WICA surcharge/surcredit immediately after the acquisition. Going forward, the
HVWC’s Revenue Adjustment Mechanism (RAM) and Earning Sharing Mechanism (ESM)
filings will be submitted based on CWS’ existing audited accounting methods to
comply with Orders No. 10 and 11 from the 2015 Rate Decision that pertained to
the RAM and ESM. Since CWC will continue to be a separate subsidiary of CWS,
CWC’s WICA, RAM and ESM will only be charged to its own customers. Application,
Benoit PFT, pp. 6 and 7; Response to Interrogatory RA-1.


CWC and the HVWC have an existing water interconnection agreement that was
installed under a Supply, Installation and Service Agreement on December 3, 2008
in Middlebury, Connecticut. The interconnection agreement specified that CWC is
allowed to supply a daily rate of water of 0.5 mgd from CWC to the HVWC under
the diversion and sale of excess water permits issued by the DEEP and the DPH.
This agreement does not provide any take or pay provisions. Using the existing
interconnection will have no immediate impact on HVWC customers’ rates
post-acquisition as there is no request to change rates in the Application.
CWC’s current rate structure includes a Sales for Resale rate, which is charged
to HVWC for any water that it purchases from CWC. The Sales for Resale rate is
equal to its commercial rate in CWC’s Main Division. CWC will account for those
revenues both pre-merger and post-merger as it currently does for Sales for
Resale. CWC stated that the current interconnection agreement does not need to
be modified or altered as both CWC and the HVWC will remain companies that are
parties to the





--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 10





agreement. If CWC and the HVWC merged together, the Sales for Resale rate would
be eliminated. Response to Interrogatory RA-4 and Exhibit RA-4; Tr. 9/26/16,
pp. 25 and 26.


CWS stated that this transaction is a win/win situation for all stakeholders. In
the long run, CWC and CWS can serve customers at a cost that is lower than the
HVWC cost if it were to continue to operating as a stand-alone entity. The HVWC
customers will benefit due to decreased cost of operations and merger synergies.
Certain costs are expected to be lower, over time, as a result of this
transaction. Current operating costs are expected to be lower, such as current
contractual obligations from CWS’ non-regulated subsidiary, New England Water
Utility Services (NEWUS). Costs from some of those services will now be captured
through an allocation of corporate costs from CWC without any profit margin
found in the unregulated operations. Additional savings may be found in parent
company management fees currently provided by Heritage Development Corporation.
CWS stated that it would track synergy savings post-merger, and present a clear,
transparent approach to the sharing of savings next time it seeks to modify the
rates of the HVWC. Application, Benoit PFT, p. 5; Response to Interrogatory
RA-1.


Based on the information provided above, the Authority finds, from a rates
perspective, that the merger is in the best interest of HVWC, CWS and CWC.


E.
PURCHASE PRICE, STOCK FOR STOCK MERGER AND ACQUISITION PREMIUM



The purchase price of $16,115,760 was determined through a negotiation process
between CWS and the HVWC. Response to Interrogatory FI-39; Tr. 9/16/16, p. 53.
To effectuate this change of control, the acquisition of the HVWC will be
executed through a stock for stock merger transaction. In a stock for stock
merger, the acquiring company being CWS proposes to the target firm, HVWC, a
payment of a certain number of its equity shares in exchange for all of the
target company’s shares. If the target company accepts the offer, which includes
a specified exchange ratio, the acquiring company issues certificates to the
target firm’s shareholders, entitling them to trade in their current shares for
rights to acquire a pro rata number of the acquiring firm’s shares. The
acquiring firm issues new shares that add to its total number of shares
outstanding to provide shares for all the target firm’s shares that are being
converted.


The parameters of the CWS/HVWC stock for stock merger are set by the exchange
ratio. The exchange ratio is the relative number of new shares that will be
given to existing shareholders of a company that has been acquired or merged
with another. In the CWS/HVWC stock for stock merger, the exchange ratio is
determined as follows:


1.
If the CWS share price is equal to or greater than $39.45 but less than or equal
to $41.45, then the exchange ratio shall be 240 (i.e., each share of Company
Common Stock shall be converted into the right to receive 240 shares of CWS
Common Stock).



2.
If the CWS share price is less than $39.45, the exchange ratio shall be equal to
(A) $9,468 divided by (B) the CWS share price, rounded to the nearest hundredth.






--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 11







3.
If the CWS share price is greater than $41.45, the exchange ratio shall be equal
to (A) $9,948 divided by (B) the CWS share price, rounded to the nearest
hundredth. The CWS share price shall be equal to the average of the closing
price of the shares of CWS common stock as reported by the NASDAQ for the 20
trading days immediately preceding the third trading day prior to the effective
time. The closing price of CWS common stock for each day shall be the last
reported sales price on the NASDAQ, or, if there is no transaction on any such
day, the average of the bid and asked prices on that day.



Application, Exhibit B, p. 7.


It is estimated that 322,000 of the CWS shares will be needed to effectuate the
closing. Application, Benoit PFT, p. 5. The 322,000 shares are the number of
shares of CWS that will be exchanged for the 1,620 shares of HVWC should the CWS
share price be greater than $41.45. As CWS prepared this change of control
application, the CWS share price was approximately $50. As a result, the formula
calls for the CWS share price to be divided into $9,948 to determine the
exchange ratio which is shown in the following calculation:


$9,948/$50 per share = 198.96 (round to 199)
1,620 shares times 199= 322,380


Response to Interrogatory FI-49.


The acquisition premium for this transaction is determined using the
capitalization of the HVWC and is shown in the following calculation:


 




Book Value 12/31/15




Purchase Price
Acquisition Premium (Enterprise Value-Purchase price)
HVWC Common Equity


$4,540,696


$16,115,760




Long-Term Debt
$4,757,325
$4,757,325
 
Total Capitalization (Enterprise Value)


$9,298,021


$20,873,085


$11,575,064



Late Filed Exhibit No. 3.


The purchase price paid for the HVWC stock is calculated with the expectation
that the CWS share price will be more that the $41.45 in the collar value of CWS
stock exchanged for each HVWC share. This equates to $16,115,760 ($9,948 * 1,620
HVWC shares outstanding). Application, Exhibit B, p. 7; Late Filed Exhibit No.
3. This transaction calls for the assumption of all debt of HVWC by CWS which is
$4,757,325.







--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 12





The Authority accepts the above calculation of an $11,575,064 (20,873,085 -
$9,298,021) acquisition premium. CWS stated that it is not requesting the
recovery of the acquisition premium in the instant proceeding. However, in a
later rate proceeding for the HVWC, treatment of the acquisition premium will be
requested to be shared between shareholders and ratepayers with a portion to be
in rate base and a portion to be treated as goodwill. CWS understands that any
future shared savings and/or recovery of a portion of the acquisition premium is
subject to the Authority’s ruling in a future rate proceeding. Application, p.
9.


The Authority takes particular note of water company acquisition dockets
involving acquisition premiums. The Authority believes consideration should be
given on a case by case basis for the approval of acquisition premiums given the
circumstances of the acquisition. See the Decision dated August 22, 2012 in
Docket No. 12-03-08, PURA and DPH Review of Joint Application of Aquarion Water
Company of Connecticut, United Water Works, Inc. and United Water Connecticut,
Inc. for Approval of a Change of Control of United Water of Connecticut Inc. and
Merger of United Water Connecticut Inc. Into Aquarion Water Company of
Connecticut where the Authority stated “Given the unique benefits and
circumstances of this proposed merger and the benefits that will accrue to this
region from a unified move toward further consolidation, the Authority approves
the Company’s request to include the proposed acquisition premium for future
ratemaking treatment.” Decision, p. 22. The Authority has also ruled against
including acquisition premiums, based on the special circumstances of the case,
in the Decision dated December 24, 2008 in Docket No. 08-08-15 Joint Proceeding
of DPH and DPUC for the Application of The Connecticut Water Company for Change
of Control of the Ellington Acres Company and Merger of Ellington Acres Company
with and into The Connecticut Water Company. In that Decision, the Authority
stated “Based upon CWC’s proposed accounting treatment using CWIP and specific
circumstances involved in this particular transaction, the DPUC concurs that
there is no acquisition adjustment.” Decision, p. 13. Although no specific
acquisition premium was allowed, the Ellington Acres price was in excess of the
book value and the Authority recognized that acquisitions which generate
customer savings can result in sharing benefits between customers and
shareholders of the acquiring company. Due to this sharing of benefits, CWC was
allowed certain rate base amounts. Lastly, in the Decision dated August 4, 1999
in Docket No. 99-03-23, Application of Connecticut Water Services Inc. For
Approval to Own Common Stock of Crystal Water Utilities Corporation, the
Authority stated “The Department recognizes that this Decision is not the
appropriate forum to make a ruling on recovery of a purchase price premium.
However, it should be noted that the Department has historically not allowed
recovery of this type of premium through such mechanisms as purchase price
premium adjustments to the Company’s asset base.” Therefore, the Department
advises CWS that proceeding with this transaction with the expectation that the
Department would change its ratemaking policies is speculative.” Decision, p. 4.
Accordingly, the Authority advises CWS that it should not proceed with this HVWC
transaction with a guaranteed expectation that the Authority will allow such
acquisition premium. The Authority will review the issue of acquisition premium
at the next rate case taking into consideration the facts of each case.











--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 13











1.    Financial Suitability and Responsibility


a.    Connecticut Water Service


CWS is one of the ten largest investor-owned water utilities in the country with
a market capitalization of more than $580 million. Non-regulated operations
account for approximately 8% of its consolidated net income. Response to
Interrogatory FI-23, p. 4. The active wholly-owned subsidiaries of CWS are the
following:


1.
The CWC and Maine Water Company are regulated public utility water companies and
collectively serve 123,633 customers in 77 towns throughout Connecticut and
Maine.

2.
Chester Realty operates as a real estate company in the business of rental
property.

3.
NEWUS is engaged in non-regulated water-related services including the
maintenance of pipes, emergency drinking water, pool water and contract
operations.



Application, Exhibit E, p. 50.


The Authority analyzed CWS income statements, balance sheets and cash flow
statements and found them financially strong and more than able to effectuate
the Heritage change of control transaction. The following is a summary income
statement for CWS:


 
12/31/13
($000)
121/31/14
($000)
12/31/15
($000)
6/30/16
($000)
Operating Revenues
91,481
94,020
96,041
47,607
Total Operating Expenses
69,399
68,856
69,399
32,555
Net Operating Revenues
21,993
25,164
26,642
15,052
Net Income
18,269
21,319
22,761
13,091
Preferred Stock Dividend
38
38
38
19
Net Income Applicable to Common Stock


18,231


21,281


22,723


13,072



Application, Exhibit E, p. 47; Response to Updated Interrogatory FI-34.


The following is a summary balance sheet:







--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 14





 
12/31/14
($000)
12/31/15
($000)
6/30/16
($000)
Cash and Cash Equivalents
2,475
731
1,143
Accounts Receivable
11,971
11,012
11,573
Total Current Assets
36,168
27,029
30,941
Net Utility plant
506,939
546,284
568,406
Total Assets
671,189
716,518
745,241
Accounts Payable and Accrued Expenses
10,019
11,882
137,163
Total Current Liabilities
36,939
23,622
30,273
Total Long-term Liabilities
176,372
186,128
190,470
Total Capitalization
386,824
402,403
432,072
Total Capitalization and Liabilities
671,189
716,518
745,241



Application Exhibit E, p. 48; Response to Updated Interrogatory FI-8.


CWS exhibits a very sound financial position for year-end 2015 and the six
months ended June 30, 2016. The 2015 balance sheet shows $716,518,000 in total
assets and a capitalization of $402,403,000. The June 2016 six months balance
sheet shows $745,241,000 in total assets and a capitalization of $432,072,000.
The 2015 income statement shows a profitable company with operating revenues of
$96,041,000 and a net income of $22,723,000. The June 2016 six month income
statement shows operating revenues of $47,607,000 and a net income of
$13,091,000. The three years ending 2013 through 2015 show revenue trending
upward. CWS reported that it has had 35% earnings growth from 2012-2015.
Response to Interrogatory FI-33. Cash flow is more than ample with net cash and
cash equivalents provided by operating activities of $41,146,000 at year end
2015. Response to Interrogatory FI-20. The Authority considers CWS to be strong
financially, based on its balance sheet showing a good capitalization and its
income statement showing profitability that is sufficient to execute the
proposed change of control.


Financial analysis of the financial statements produced the following ratios:







--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 15





 
CWS
as of 12/31/15
CWS Pro Forma taking into consideration Change of Control
Current Ratio
0.73
0.77
Cash Flow from Operations Ratio




1.09




1.08
Times Interest Earned
4.254
4.20
Cash Flow Coverage Ratio
.18
.18


Total Debt/Total Capital (%)


47% debt 53% equity


46% debt 54% equity
Funds from operations/total debt (%)


19.83%


19.75%
Net Debt to Earnings Before Interest Taxes Depreciation and Amortization Ratio




4.71




4.68
Return on Total Assets
4.00%
3.92%
Return on Total Capital
2.74%
2.60%



Response to Interrogatory FI-30.




The Company believes that it is financially suitable for this change of control.
Tr. 9/16/16, pp. 61 and 62. In particular, the Authority, considered CWS times
interest earned ratio of 4.254, which indicates the number of times that
earnings cover interest expense. This solvency ratio shows that CWS has the
ability to meet long-term obligations as they come due. Since this change of
control is through a stock swap, the pro forma times interest earned ratio is
barely affected. The return on total assets of 4.00% is strong and indicates
that the management of CWS has sufficiently used its resources to obtain income.
The Authority finds the above financial metrics to indicate a strong financial
position and the suitability of combining with the HVWC in this proposed change
of control transaction.


CWS is of the opinion that this change of control transaction is beneficial due
to the Company’s strong market capitalization and $60 million carrying lines of
credit which should provide immediate access to capital greater than what is
currently available to HVWC. Response to Interrogatory FI-32. During
cross-examination the HVWC witness indicated that they do not have any current
credit lines. Tr. 9/16/16, p. 55. The Authority concurs with CWS that this
change of control will provide HVWC greater access to capital and provide a
stable future financial platform for Heritage.


CWC and CWS both have an A credit rating with Standard and Poor’s. Due to the
merger with the HVWC, CWS is of the opinion that there should be no impact to
the credit rating of CWC and CWS due to the relative size and small change to
the current capital structure. Response to Interrogatory FI-22. The Authority
finds these ratings show CWS has a strong financial position and is suitable for
this change of control transaction.







--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 16





Short-term debt availability for CWS is shown through two lines of credit with
Citizens and CoBank. There is a $45,000,000 line with Citizens having a balance
of $14,472,348 and a $15,000,000 line of credit with CoBank with a balance of
$15,000,000. Response to Interrogatory FI-44. The Company believes these lines
to be adequate considering the need for short-term financing in the future
produced by the HVWC acquisition. Tr. 9/16/16, p. 56. The Authority agrees with
CWS.


b.    Heritage Village Water Company


HVWC provides water and sewer treatment services for condominium units,
commercial properties and recreational facilities at Heritage Village in
Southbury, Connecticut. HVWC also provides water services for sections of the
towns of Middlebury, Southbury, and Oxford, Connecticut. Application, Exhibit F,
p. 5.


The following is a summary income statement for HVWC:


 
12/31/14
In $
12/31/15
In $
Revenues
3,159,093
3,531,920
Total Operating Expenses
3,077,051
3,218,441
Operating Income
82,042
313,479
Other Income
22,041
47,064
Net Income before Income Taxes
104,083
360,543
Income Taxes
50,032
241,722
Net Income
54,051
118,821



Application, Exhibit F, p. 3.


The following is a summary balance sheet for HVWC:


 
12/31/14
In $
12/31/15
In $
Cash and Cash Equivalents
887,556
1,180,061
Accounts Receivable
362,724
394,093
Net Utility plant
27,990,519
28,116,245
Total Assets
29,554,856
30,183,101
Accounts Payable and Accrued Expenses
253,626
388,215
Total Long-term Liabilities
7,225,832
7,793,628
Total Capitalization
4,521,876
4,540,697
Total Capitalization and Liabilities
29,554,856
30,183,101



Application, Exhibit F, p. 2.







--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 17





HVWC exhibits a strong balance sheet with $30,183,101 in total assets, net
utility plant of $28,116,245 and a capitalization of $4,540,697 as of December
31, 2015. HVWC‘s income statement shows revenues of $3,531,920 and a net income
of $118,821. Cash flow is ample showing net cash from operating activities of
$716,998 as of December 31, 2015. The Authority finds that HVWC has a strong
financial position and will add revenues and profits to CWS when the change of
control takes place.


c.    Capital Structure


The capital structure of CWS will be mildly impacted from this change of
control; however, the capital structure of HVWC will be impacted with a large
increase of equity in the capital structure. CWS journal entries to record the
acquisition price paid for HVWC in CWS stock is a debit to investment in
subsidiary of $16,100,000 and a credit to common stock of $16,100,000. The
HVWC’s journal entries to adjust the Company’s equity to what CWS invested in it
is a debit to Plant- Acquisition adjustment of $11,559,000 and a credit to
common stock equity of $11,599,000. The consolidating eliminating journal
entries are a debit to common stock equity of $16,100,000 and a credit to
investment in subsidiary of $16,100,000. Application, Benoit PFT, p. 6; Exhibit
DCB-2, p. 1.


There is minimal impact on the Company’s capital structure, because of this
change of control transaction with a 0.7% change in the mix between equity and
debt of the parent CWS. In addition, there is minimal impact on all line items
in the projected balance sheet after the transaction is concluded. Application,
Exhibit DCB-3; Response to Interrogatory FI-7.


This transaction serves to increase the HVWC’s capital structure to 77.2% equity
and 22.8% debt, as a standalone water utility. For ratemaking purposes HVWC
falls under the definition of a small water company and is subject to the
Decision dated October 23, 2013, in Docket No. 13-01-29, Investigation for
Streamlining the Ratemaking Process for Small Water Utilities (Streamlining
Decision). In that Decision, the Authority established an average capitalization
equity ratio for small water companies at between 40% to 60%. The Applicants
suggest that any rate making issues associated with the HVWC capital structure
be addressed the next time Heritage’s rates are subject to a general review.
Response to Interrogatory FI‑17. The Authority agrees and finds this ratemaking
issue not to be a hinder its review of the Application.


d.    Dividend Policy


CWS dividend policy to determine any dividends paid up from its subsidiaries is
based on the following factors:


1.
Financial performance for the period ended.

2.
Current and resulting capital structure.

3.
Planned capital spending in the upcoming quarter and year.








--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 18





CWS reported that these factors will be considered when the HVWC becomes a
subsidiary of CWS. Response to Interrogatory FI-24. The Authority finds this
dividend policy to be acceptable.


e.    Transaction Costs


CWS reported that total out of pocket costs should be in the range of $300,000
to $350,000. Legal costs that CWS has incurred through July 2016 is $150,000.
The $150,000 to $200,000 anticipated additional costs will primarily be legal
costs associated with the PURA hearings and briefing, governance matters
associated with the closing, and the costs of defending any litigation. Response
to Interrogatory FI-21 Supplemental. The Authority finds these estimated
transaction costs to be reasonable.


f.    Ring Fencing


Ring fencing is defined as a process, used by regulators, of separating the
parent company and other affiliates from the subject regulated utility to
insulate the regulated utility from the business practices and credit risks of
the parent and other affiliates. Ring fencing serves to protect the ratepayer of
the regulated utility from undo risk. Ring fencing mechanisms, although a part
of other change of control dockets was not built into this specific change of
control docket. CWS believes that in light of its business profile of owning
primarily other domestic regulated water utilities, ring fencing measures are
not necessary or appropriate. Response to Interrogatory FI-41; Tr. 9/16/16, pp.
63 and 64. The Authority concurs and will not require a ring fencing measure to
be implemented as part of this acquisition.


g.    Employee Benefits


The Company stated that there will be no impact on the CWS subsidiary pension
plans as they have been closed to new entrants since 2009. HVWC does not offer a
defined benefit pension plan. Response to Interrogatory FI-38. In addition,
there will be no impact on post-retirement benefits other than pensions (PBOP)
for CWS since it has been closed to new entrants as of 2009. HVWC does not offer
that benefit. Response to Interrogatory FI-37. The Authority finds that there
will be no impact on the CWS’ subsidiaries pension and OPEB plans.


F.
CWS SUITABILITY TO ACQUIRE HVWC



1.    Financial, Technological and Managerial Suitability


In approving this acquisition, the Authority must consider in whether CWS has
the financial, managerial and technical resources to operate the HVWC in a
reliable and efficient manner and to provide continuous, adequate service to the
customers served by Heritage. CWS owns and operates public water systems serving
customers in 56 cities and towns throughout Connecticut. Application, Exhibit
A.1, p. 3. Additionally, in the past 30 years, CWS has acquired 58 small water
systems and assimilated water systems into its operations. Application, Exhibit
A.1, p. 7. CWS also has the technical expertise,





--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 19





economies of scale and financial strength of larger organizations to meet the
drinking and wastewater needs to HVWC. Id., p. 7. Accordingly, CWS possesses the
financial, managerial and technical resources to take the actions necessary to
assure the availability and potability of water and the provision of water at
adequate volume and pressure to the persons served by HVWC, including addressing
deficiencies, if any, with respect to HVWC. CWS has financial strength to
acquire HVWC, which is discussed in details in the Section II.E.1.a above.


CWS is made up of small and medium-size water systems similar to HVWC.
Application, Thornburg PFT, pp. 73 and 74. CWS has professionals who will
maintain the HVWC systems, quickly respond to and identify issues associated
with operations, regulations and maintenance of water and wastewater systems.
CWS also has access to technologies that can better serve customers.
Application, Thornburg PFT, pp. 97-135. CWS will ensure the operations will be
managed in a way they that will have a minimum impact on the Pomperaug River and
local water resources.


2.    Safe, adequate and reliable service to the public


CWS and HVWC have ability to provide safe, adequate and reliable service to the
public through the company’s plant, equipment and manner of operation. CWS will
have a regular communication with customers pertaining to their water services.
Customers will have options to pay their bills, will be kept informed about
planned work in their neighborhood and surveyed by CWS to measure their
satisfaction with the Company. CWS will also provide HVWC customers a web page
to access information customer service and billing. Responses to Interrogatories
CA-1 and CA-2, Exhibit CA‑1-1.




3.    Summary


CWS/CWC has a long history of acquiring and assimilating water systems into its
operations. Based on CWS technical, financial, and managerial resources and
proximity to CWC’s Naugatuck Water Supply System to HVWC, the Authority
determines that CWS is a suitable entity to acquire HVWC.


G.
SECTION 16-47 REQUEST FOR CHANGE OF CONTROL



The Authority commenced these proceedings pursuant to Conn. Gen. Stat. §16‑47.
Pursuant to Conn. Gen. Stat. §16-47, a water company may not change of control
without the consent of the Authority. In making such a determination, the
Authority, is required under Conn. Gen. Stat. §16-47(d) to consider: (1) whether
the acquiring entity has the financial, technological and managerial suitability
and responsibility of CWS, (2) the ability of CWS and HVWC to provide safe,
adequate and reliable service to the public through the company’s plant,
equipment and manner of operation if the application were to be approved. Under
Conn. Gen. Stat. Title 16, the Authority also has a responsibility to ensure
that the change of control is in the public interest. The Authority, therefore,
must determine the actions that must be taken and the expenditures that may be
required, including approval of the change of control of HVWC to assure the
availability and potability of water





--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 20





and the provision of water at adequate volume and pressure to the persons served
by HVWC.


For the reasons discussed in this Decision, the Authority has determined, based
on the factors set forth in Conn. Gen. Stat. §16-47, and based on evidence
submitted in this proceeding, that approval of the change of control of HVWC is
in order. The HVWC will become a direct, wholly-owned subsidiary of CWS. The
HVWC will be the surviving corporation and all of the HVWC stock will be owned
by CWS. The HVWC customers will continue to be HVWC customers and be billed at
this same rate for service, as they are billed currently.


H.
CUSTOMER SERVICE



CWS plans to use a combination of tools to communicate to the HVWC customers and
community leaders when the proposed acquisition is approved. The communications
will provide consistent messages for customers on how to reach the Company,
where to access or request copies of Company Rules and Regulations and schedule
of rate and charges, the benefits of the transaction, and the benefits related
to water conservation efforts and the interest of the Town and the Pomperaug
River. The Company will use a direct mailing to welcome new customers, a news
release, bill inserts and a set of Frequently Asked Questions will be posted on
the website. Response to Interrogatory CA-2.


CWS has stated that many customer service benefits to former HVWC customers
would result from the proposed acquisition. These benefits include operational
efficiencies, purchasing power and other economies of scale that is passed along
to their customers. CWC has been the contract operator, providing operations and
other support services to the HVWC system for more than a decade. CWS will
continue to make available up to 0.5 million gallons to the HVWC system through
the existing interconnection in Middlebury to satisfy peak demands. This
interconnection agreement with CWS can also be used to meet additional demands
of future users in an environmentally sound manner, while reducing the pressure
on the sources in the Pomperaug River watershed. Regular communications will be
provided to customers and a dedicated web page will be established for the HVWC
customers to access information on the process as well as customer service and
billing. Responses to Interrogatories CA-1 and CA-2, Exhibit CA-1-1.


III.    FINDINGS OF FACT


1.
CWS will acquire HVWC for $20.9 million, $16.1 million in a stock for stock
merger transaction and $4.8 million in debt.



2.
HVWC will become a direct, wholly-owned subsidiary of the CWS after the
transaction.



3.
HVWC will maintain its current name after acquisition.



4.
HVWC is located in Southbury, Connecticut.








--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 21





5.
HVWC owns water systems in the towns of Southbury, Middlebury and Southbury.



6.
Southbury has not exercised its Right of First Refusal to purchase HVWC.



7.
CWS, Southbury and PRWC will study the interaction of water system operations
and the Pomperaug River and develop a long term operations plan that seeks to
mitigate the impacts on the Pomperaug while meeting the public water supply
needs of the CWC and the HVWC customers.



8.
The HVWC system serves currently 4,844 water customers and 3,040 wastewater
customers.



9.
The HVWC net utility plant is $28.1 million.



10.
The HVWC distribution system has 421,968 feet, (about 80 miles) of transmission
and distribution water mains.



11.
The HVWC water system has 2.54 mgd water supply including 0.5 mgd from the
interconnection between HVWC and CWC.



12.
HVWC has five active wells and one inactive well, three pump stations and two
water tanks.



13.
HVWC is interconnected with CWC Naugatuck Water Supply System at Judd Road in
western Middlebury.



14.
CWS serves approximately 92,000 customers in 56 towns across Connecticut.



15.
CWS is made up of small and medium-size water systems similar to HVWC.



16.
The HVWC water system is approximately 50-year old and is in good condition.



17.
The HVWC’s NRW is below 15%.



18.
The HVWC’s Rules and Regulations will remain the same after acquisition.



19.
Post-acquisition, CWC and HVWC will remain stand-alone entities under the parent
company, CWS.



20.
The Company is not proposing any changes to the rates or any conditions to the
water or sewer service for HVWC at this time.



21.
HVWC will continue to file its rate applications as a stand-alone entity unless
or until, at some time in the future, it is merged into CWC.



22.
As long as CWC and HVWC remain separate companies, each company will submit
separate cost of service studies when filing their respective rate applications.






--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 22







23.
CWC is the largest domestically based investor-owned water company in
Connecticut.



24.
HVWC does not have a WICA program at this time.



25.
HVWC’s RAM and ESM filings will be submitted based on CWS’ existing audited
accounting methods and must comply with Orders No. 10 and 11 from the 2015 Rate
Decision.



26.
CWC will continue to be a separate subsidiary of CWS so CWC’s WICA, RAM and ESM
will only be charged to its own customers.



27.
CWC’s current rate structure includes a Sales for Resale rate which is charged
to HVWC for any water is purchases from CWC.



28.
The Sales for Resale rate is equal to its commercial rate in CWC’s Main
Division.



29.
CWS will track synergy savings post-merger, and present a clear, transparent
approach to the sharing of savings next time it seeks to modify the rates of
HVWC.



30.
The purchase price of $16,115,760 was determined through a negotiation process
between CWS and HVWC.



31.
To effectuate this change of control, the acquisition of HVWC by CWS will be
executed through a stock-for-stock merger transaction.



32.
The parameters of the CWS/HVWC stock for stock merger are set by the exchange
ratio.



33.
The exchange ratio is the relative number of new shares that will be given to
existing shareholders of a company that has been acquired or merged with
another.



34.
HVWC had 1,620 shares of issues and outstanding common stock as of December 31,
2015.



35.
The price to compute the purchase price is $9,948.



36.
This purchase price of $16,115,760 is equal to $9,948 x 1,620 HVWC shares
outstanding.



37.
The acquisition premium was $11,575,064.



38.
CWS is one of the ten largest investor-owned water utilities in the country.



39.
Non-regulated operations account for approximately 8% of its consolidated net
income.






--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 23







40.
The active wholly-owned subsidiaries of CWS are the Connecticut Water Company,
Maine Water Company, Chester Realty and NEWUS.



41.
CWS’s operating revenues are $91,481,000 for December 31, 2013; $94,020,000 for
December 31, 2014; $96,041,000 for December 31, 2015 and $47,607,000 for June
30, 2016.



42.
CWS’s net income applicable to common stock is $18,231,000 for December 31,
2013; $21,281,000 on December 31, 2014; $22,723,000 for December 31, 2015 and
$13,072,000 on June 30, 2016.



43.
CWS shows balances for total current assets of $36,168,000 in December 31, 2015;
$27,029,000 for December 31, 2015 and $30,941,000 for June 30, 2016.



44.
CWS shows balances for net utility plant of $506,939,000 on December 31, 2014;
$546,284,000 on December 31, 2015 and $568,406,000 on June 30, 2016.



45.
CWS shows balances for total assets of $671,189,000 on December 31, 2014;
$716,518,000 on December 31, 2015 and $137,163,000 on June 30, 2016.



46.
CWS shows balances for total current liabilities of $36,939,000 on December 31,
2014; $23,622,000 on December 31, 2015 and $30,273,000 on June 30, 2016.



47.
CWS shows balances for total long-term liabilities of $176,372,000 on December
31, 2014, $186,128,000 on December 31, 2015 and $190,470,000 on June 30, 2016.



48.
CWS shows balances for total capitalization of $386,824,000 on December 31,
2014; $402,403,000 on December 31, 2015 and $432,072,000 on June 30, 2016.



49.
CWS shows a current ratio of 0.73 on December 31, 2016.



50.
CWS shows cash flow from operations ratio at 1.09 for December 31, 2015.



51.
CWS shows a times interest earned ratio of 4.25.



52.
CWS capital structure is 47% debt and 53% equity.



53.
CWS return on total assets is 4.00%.



54.
CWS return on total capital is 2.74%.



55.
HVWC provides water and sewer treatment services for condominium units,
commercial properties and recreational facilities at Heritage Village in
Southbury, Connecticut.








--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 24





56.
The HVWC balance sheet shows $30,183,101 in total assets, net utility plant of
$28,116,245 and a capitalization of $4,540,697 as of December 31, 2015.



57.
The HVWC income statement shows revenues of $3,531,920 and a net income of
$118,821.



58.
HVWC shows net cash from operating activities of $716,998 as of
December 31, 2015.



59.
CWS dividend policy is based on financial performance, capital structure and
planned capital spending.



60.
CWS reported that total out of pocket costs should be in the range of $300,000
to $350,000 for this change of control transaction.



61.
The legal costs CWS has incurred through July 2016 is $150,000.



62.
Ring fencing is a process, used by regulators of separating the parent company
and other affiliates from the subject regulated utility to insulate the
regulated utility from the business practices and credit risks of the parent and
other affiliates.



63.
The process of ring fencing serves to protect the ratepayer of the regulated
utility from undo risk.



64.
HVWC does not offer a defined benefit pension plan.



65.
HVWC does not offer PBOP benefits.



66.
CWS/CWC has a long history of acquiring and assimilating water systems into its
operations.



67.
CWS is a suitable entity to acquire HVWC.



68.
CWS has ability to provide safe, adequate and reliable service to the public
through the company’s plant, equipment and manner of operation.



69.
CWS will use direct mailing to welcome new customers.



70.
CWS has been the operator, providing operations and other support services for
the HVWC system for more than a decade.



71.
CWS will provide a dedicated web page for Heritage customers to access
information regarding customer service and billing.



IV.    CONCLUSION AND ORDERS


A.
CONCLUSION






--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 25







CWS has the technical, financial and managerial resources to own and operate
HVWC and to provide potable water at adequate volume and pressure to Heritage
customers and is geographically located close to HVWC. Therefore, CWS is a
suitable entity to assume the ownership, management and control of HVWC.
Accordingly, pursuant to Conn. Gen. Stat. §§16-47 the Authority hereby approves
the acquisition of HVWC by CWS.


The Authority finds a very robust financial picture for CWS with good earnings,
a strong balance sheet and good cash flow. This change of control will lead to a
synergistic relationship that will benefit CWS with added revenues and HVWC with
increased access to capital by being a subsidiary of a publicly traded parent
company.


B.
ORDERS



For the following Orders, submit one original of the required documentation to
the Executive Secretary, Public Utilities Regulatory Authority, Ten Franklin
Square, New Britain, CT 06051, and file an electronic version through PURA’s
website at www.ct.gov/pura. Submissions filed in compliance with PURA’s Orders
must be identified by all three of the following: Docket Number, Title and Order
Number:


1.
Within 30 days of the issuance of this Decision, CWS shall submit to the
Authority, in writing, the names, mailing and email addresses, and telephone
numbers, including emergency telephone numbers, of the administrator and
certified operator of HVWC.



2.
No later than July 31, 2018, HVWC shall update HVWC’ Water Supply Plan and
submit such update to the Authority. Revisions shall include, but not be limited
to, any agreed upon operational changes or revisions to the emergency
contingency plan and water conservation, to strengthen protections for the water
resources of the Pomperaug River.



3.
No later than January 31, 2017, CWS shall submit to the Authority a plan for the
repairs of the water tanks. The plan shall include completion date and the
estimate for the repairs.



4.
No later than ten business days after the closing, the Applicants shall notify
the Authority that no material modifications were made to the terms and
conditions of the Purchase Agreement as specified in the Application.



5.
No later than ten business days following the completion of the accounting for
the proposed transaction, the Applicants shall file with the Authority all
journal entries resulting at that point.



6.
No later than 30 business days after the closing, the Applicants shall submit to
the Authority, a schedule of all actual expenses related to this transaction
indicating the payee, the amount and a brief description of the expense.






--------------------------------------------------------------------------------

Docket No. 16-07-09
 
Page 26







7.
No later than ten business days after the closing, the Applicants shall submit
to the Authority, the stock for stock exchange ratio calculation showing the
price of the CWS stock at the closing of the transaction.



8.
The HVWC shall file with the Authority with any rate application its requested
treatment of the acquisition premium of $11,575,064 as a result of this change
of control transaction.
































--------------------------------------------------------------------------------





DOCKET NO. 16-07-09
APPLICATION OF CONNECTICUT WATER SERVICE, INC. AND THE HERITAGE VILLAGE WATER
COMPANY FOR APPROVAL OF CHANGE OF CONTROL



This Decision is adopted by the following Commissioners:




 
 
 
John W. Betkoski, III
 
 
 
Michael A. Caron
 
 
 





CERTIFICATE OF SERVICE


The foregoing is a true and correct copy of the Decision issued by the Public
Utilities Regulatory Authority, State of Connecticut, and was forwarded by
Certified Mail to all parties of record in this proceeding on the date
indicated.




 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Jeffrey R. Gaudiosi, Esq.
 














December 5, 2016
 
Jeffrey R. Gaudiosi, Esq.
 
Date
 
Executive Secretary
 
 
 
Public Utilities Regulatory Authority
 
 








